Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-13, drawn to a method for determining whether a sample nucleic acid molecule is of  fetal or maternal origin, wherein the sample nucleic acid molecule is cell-free and obtained from  a biological sample of a female subject pregnant with a fetus, the method comprising:  (a) receiving data acquired by measuring pulses in an optical signal corresponding  to nucleotides sequenced in the sample nucleic acid molecule and obtaining, from the data,  values for the following properties:  for each nucleotide:  an identity of the nucleotide, a position of the nucleotide within the sample nucleic acid  molecule,  a width of the pulse corresponding to the nucleotide, and  an interpulse duration representing a time between the pulse  corresponding to the nucleotide and a pulse corresponding to a neighboring  nucleotide;  (b) for each of one or more nucleotides of the nucleotides sequenced in the sample  nucleic acid molecule, creating an input data structure, the input data structure comprising a  window of the nucleotides sequenced in the sample nucleic acid molecule, wherein the input data  structure includes, for each nucleotide within the window, the properties:  the identity of the nucleotide,  a position of the nucleotide with respect to a target position within the1 window,  the width of the pulse corresponding to the nucleotide, and the , classified in C12Q 1/6816.

II. Claims 14-17, drawn to A method of determining whether a copy number aberration is present in a region of a fetal genome, the method comprising: for each sample nucleic acid molecule of a plurality of sample nucleic acid  molecules, wherein the plurality of sample nucleic acid molecules is cell-free and obtained from a biological sample of a female subject pregnant with a fetus: (a) receiving data acquired by measuring pulses in an optical signal corresponding to nucleotides sequenced in the sample nucleic acid molecule and obtaining, from the data, values for the following properties: for each nucleotide: an identity of the nucleotide, a position of the nucleotide within the sample nucleic acid molecule, a width of the pulse corresponding to the , classified in C12Q 1/6816.

III. Claims 18-27, drawn to a method for determining whether a sample nucleic acid molecule is of fetal or maternal origin, wherein the sample nucleic acid molecule is cell-free and obtained from a biological sample of a female subject pregnant with a fetus, the method comprising: (a) sequencing the sample nucleic acid molecule by measuring pulses in an optical signal corresponding to nucleotides in the sample nucleic acid molecule; (b) receiving data acquired by sequencing the sample nucleic acid molecule, and obtaining, from the data, values for the following properties: for each nucleotide: an identity of the nucleotide, a position of the nucleotide within the sample nucleic acid molecule, a width of the pulse corresponding to the nucleotide, and an interpulse duration representing a time between the pulse corresponding to the nucleotide and a pulse corresponding to a neighboring nucleotide;  (c) for each of one or more nucleotides of the nucleotides sequenced in the sample  nucleic acid molecule, creating an input data structure, the input data structure comprising a window of the nucleotides sequenced in the sample nucleic acid molecule, wherein the input data structure includes, for each nucleotide within the window, the properties: the identity of the nucleotide,  a position of the nucleotide with respect to a target position within the window, the width of the pulse corresponding to the nucleotide, and the interpulse duration; (d) for each of one or more nucleotides of the nucleotides sequenced in the sample nucleic acid molecule, inputting the input data structure into a model, the model configured to: receive the input data structure, generated using the , classified in C12Q 1/6816.

IV. Claims 28-30, drawn to a method of determining whether a copy number aberration is present in a region of a fetal genome, the method comprising: for each sample nucleic acid molecule of a plurality of sample nucleic acid molecules, wherein the plurality of sample nucleic acid molecules is cell-free and obtained from abiological sample of a female subject pregnant with a fetus: (a) sequencing the sample nucleic acid molecule by measuring pulses in an optical signal corresponding to nucleotides in the sample nucleic acid molecule; (b) receiving data acquired by sequencing the sample nucleic acid molecule, and obtaining, from the data, values for the following properties:  for each nucleotide:  an identity of the nucleotide,  a position of the nucleotide within the sample nucleic acid molecule, a width of the pulse corresponding to the nucleotide, and an interpulse duration representing a time between the pulse corresponding to the nucleotide and a pulse corresponding to a neighboring nucleotide; (c) for each of one or more nucleotides of the nucleotides sequenced in the sample nucleic acid molecule, creating an input data structure, the input data structure comprising a window of the nucleotides sequenced in the sample nucleic acid molecule, wherein the input data structure includes, for each nucleotide within the ,  classified in C12Q 1/6816.

The inventions are independent or distinct, each from the other because:
Inventions I-IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the  method steps, reagents used, response variables, and criteria for success.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (b) the inventions require a different field of search (for example, employing different search queries for the different steps and reagents); (c) the prior art applicable to one invention would not likely be applicable to another invention; (d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/           Primary Examiner, Art Unit 1642